Citation Nr: 0516143	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  05-16 893	)	DATE
	)
	)


THE ISSUE

Whether a March 1976 decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to service 
connection for disabilities of the left knee, left hip, and 
low back, should be revised or reversed on the basis of clear 
and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The moving party had verified active duty from October 1943 
to August 1945. 

This matter comes before the Board in response to a May 2005 
motion for revision of a March 1976 decision, in which the 
Board denied entitlement to service connection for 
disabilities of the left knee, left hip, and low back.  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  See Pub. L. No. 105- 
111 (Nov. 21, 1997) (codified at 38 U.S.C.A. §§ 5109A and 
7111 (West 2002)).  In May 2005, in accordance with 38 
U.S.C.A. § 7111, the Board sent a letter to the moving party, 
as well as his representative, acknowledging his motion for 
revision of a prior Board decision on the grounds of CUE.  
Since then, the Board has received nothing from the moving 
party or his representative pertaining to his CUE motion.  
The representative of the moving party, however, did submit 
argument with the CUE motion in May 2005.   

The moving party submitted a motion to advance the case on 
the docket in May 2005.  For good cause shown, the motion for 
advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  In a March 1976 decision, the Board denied the moving 
party entitlement to service connection for disabilities of 
the left knee, left hip, and low back.   

2.  The March 1976 decision of the Board was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.




CONCLUSION OF LAW

The March 1976 Board decision that denied entitlement to 
service connection for disabilities of the left knee, left 
hip, and low back does not contain CUE.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that the duties to notify and assist 
contained in The Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), are not applicable to CUE 
claims.  Specifically, determinations as to the existence of 
CUE are based on the facts of record at the time of the 
decision challenged, such that no further factual development 
would be appropriate.  See Dobbins v. Principi, 15 Vet. App. 
323, 327 (2001) (citing Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc)); see also Pierce v. Principi, 
240 F.3d 1348, 1353 (Fed. Cir. 2001).  

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior decision shall be reversed or revised.  Under 38 
U.S.C.A. § 7111 (West 2002), the Board has been granted the 
authority to revise a prior Board decision on the grounds of 
CUE.  A motion in which review is requested based on CUE in a 
Board decision may be filed at any time after the underlying 
decision is rendered.  Review may be requested by the Board 
on its own motion or upon the request of a claimant.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400 (2004).

CUE is defined as a very specific and rare kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 U.S.C.A. § 7111; 
Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. 
Principi, 3 Vet. App. 310 (1992); 38 C.F.R. § 20.1403(a) 
(2004).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999); 38 C.F.R. § 20.1403(b) and (c) (2004).

Examples of situations that are not CUE are:  (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the claimant with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2004).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2004).

Prior judicial decisions on the issue of CUE in an RO rating 
decision - as noted above and herein below - provide guidance 
for determining whether CUE exists in a Board decision.  CUE 
has been defined as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  A finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992); see also Damrel v. Brown, 6 
Vet. App. 242 (1994).  Subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

Further, a mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Prior to deciding whether the March 1976 decision involves 
CUE, the Board must determine whether, as a threshold matter, 
the moving party has plead CUE with the specificity required 
by regulation.  A motion for revision of a decision based on 
CUE must set forth clearly and specifically the alleged clear 
and unmistakable error, or errors, of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements of this paragraph shall be 
dismissed without prejudice to refiling under this subpart.  
38 C.F.R. § 20.1404 (2004).  In this case, the moving party's 
motion contains specific allegations of the CUE and why the 
result would be manifestly different but for the error.  
Accordingly, the moving party has met the pleading 
requirements.  

In this appeal, as noted in a statement of the moving party's 
representative received in May 2005, which echoed the 
sentiments of the moving party in a substantive appeal 
received in July 2003 pertaining to other issues, the moving 
party believes that CUE exists in the Board decision of March 
1976 because it discounted ("spent considerable space trying 
to discredit") medical evidence that was sufficient to 
establish service connection for disabilities of the left 
knee, left hip, and low back.  The evidence in question 
concerned statements made by the moving party's private 
physician, John Elliott, M.D., the opinions of whom the Board 
in March 1976 "carefully considered" among the other 
medical evidence and opinions of record at that time.  The 
moving party contends that the examination of the VA examiner 
in January 1975 failed to fully appreciate the moving party's 
condition, particularly in light of the unequivocal medical 
opinions and statements of Dr. Elliott that the moving 
party's left knee, left hip, and low back disabilities were 
due to service-connected shrapnel injuries to the left foot.  
It is argued that due consideration of the correspondence 
from Dr. Elliott and a review of the contemporary material in 
the file would have led the Board to conclude in favor of the 
moving party's claim at the time of the March 1976 decision.  

After a careful review of the evidence, the Board finds that 
the moving party has not raised a valid claim of CUE.  His 
challenge is to both the Board's application of the statutory 
or regulatory provisions in effect at the time of the March 
1976 decision and the Board's manner of evaluating the 
evidence in the record at that time.  He maintains that 
correct application of the existing law in March 1976, and 
properly giving due weight to supportive statements of the 
moving party's private physician, would have produced a 
manifestly different outcome, namely the award of service 
connection for disabilities of the left knee, left hip, and 
low back.  

The record shows that in March 1976 Board decision was based 
on the following evidence:  service medical and personnel 
records; VA examination reports of January 1949, October 
1974, and January 1975; and statements of Dr. Elliott dated 
in May 1967, February 1974, October 1974, and November 1975.

In short, the medical evidence of record at the time of the 
Board's March 1976 decision showed that during service in 
December 1944, the moving party sustained a shell fragment 
wound of the dorsum of the left foot.  The wound was 
subsequently debrided, and a foreign body was removed from 
the first metatarsal, where X-rays in January 1945 showed a 
comminuted fracture.  The foot was casted, and in July 1945 
an examination showed a well-healed scar and obvious 
difficulty in walking with a slight limp due to pain on 
weight bearing.  The separation physical examination report 
in July 1945 showed no orthopedic abnormalities other than 
the healed fracture of the first metatarsal bone.  

Post-service, on a VA examination in January 1949, there was 
bony ankylosis of the left first metatarsal joint and bony 
deformity of the left tibia and fibula due to a civilian 
injury (the lower left leg was broken in a motor vehicle 
accident in 1940, prior to service).  Dr. Elliot stated in 
May 1967 that he saw the moving party the previous month for 
complaints relative to the left foot, left knee, and lower 
back, and the doctor felt that these conditions were 
interrelated.  In a February 1974 statement, Dr. Elliot 
opined that the left knee and low back syndromes probably 
were attributable to the original left foot injury, which 
caused a change in gait that resulted in irritation to the 
knee and back.  Dr. Elliott's beliefs were reiterated in an 
October 1974 statement, wherein he noted that the examiners 
in his office felt that the moving party's problems were 
indirectly due to the left foot injury.  At the time of a VA 
examination in October 1974, the moving party complained of 
left foot, left knee, left hip, and low back problems.  He 
walked without a limp, and X-rays showed old fractures of the 
distal tibia and fibula and the proximal end of the first 
metatarsal, which was obliterated due to ankylosis.  
Following a comprehensive VA examination in January 1975, 
which in part revealed difficulty in walking on the left toes 
but not the heels and X-ray evidence suggesting 
chondromalacia of both patellae, the examiner diagnosed shell 
fragment wound residuals of the left foot, traumatic 
arthritis of the left knee, low back strain, and no 
abnormality of the left hip found.  The examiner also opined 
that the left knee and low back findings were associated with 
aging and could not be accounted for on the basis of the left 
foot wound.  Dr. Elliott, in a November 1975 statement, 
reiterated his opinion of a direct association between the 
left foot injury in service and the left knee and low back 
problems, from gait and postural changes.  

As noted, only the law as it existed at the time of the prior 
Board decision may be considered.  See 38 C.F.R. § 
20.1403(b).  The following is a synopsis of the applicable 
legal criteria in effect at the time of the March 1976 Board 
decision.  It is observed that the language of currently 
applicable law and regulations are identical, despite the 
citations having been changed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C. § 310 (1970); 38 C.F.R. § 3.303 (1975).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year from the date of separation from 
service.  38 U.S.C. §§ 301, 312, 313 (1970); 38 C.F.R. §§ 
3.307, 3.309 (1975).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1975).  Service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(1975).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind.  38 C.F.R. § 3.102 (1975).

In the instant matter, the Board in March 1976 considered all 
of the evidence of record when it denied the moving party's 
claims of service connection.  It is the Board's finding that 
the conclusion reached in March 1976 was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.  

The Board in March 1976 denied the moving party's claims on 
the basis that a low back strain, arthritis of the left knee, 
and a claimed left hip disability were not incurred or 
aggravated during service and were not proximately due to or 
a result of service-connected disability.  In the present 
matter, the moving party has made no allegations that the 
correct facts as they were known at the time were not before 
the Board in March 1976.  

The moving party essentially contends that, had the statutory 
or regulatory provisions extant at the time been correctly 
applied, he would have been awarded service connection.  The 
file shows, however, that the Board's decision in March 1976 
was in accordance with U.S.C. §§ 301, 310, 312, 313 (1970); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1975).  In the 
absence of medical evidence of disabilities of the left knee, 
left hip, and low back during service, and given the 
objective clinical findings on a January 1975 VA examination 
that a service-connected left foot injury had resulted in 
relatively minor impairment of gait with X-rays showing 
chondromalacia of both patellae, the Board's assessment was 
reasonable.  Its conclusion was wholly consistent with the 
plain language of the statute and regulation.  While the 
Board affirmatively acknowledged the opinion of Dr. Elliott 
during its review, the Board in March 1976 evidently 
concluded that the VA examiner's findings were more probative 
and accordingly found that the evidence was against the 
moving party's claims.  Such conclusion was drawn from how it 
weighed or evaluated the evidence, which is further discussed 
herein below.  

The Board also finds that the moving party's contention that 
certain evidence was not given due weight, ultimately 
resulting in a denial of the claims in March 1976, 
essentially represents a disagreement as to how the facts 
were weighed or evaluated.  Such disagreement cannot 
constitute CUE.  38 C.F.R. § 20.1403(d).  The moving party 
asserts that the Board discounted his private physician's 
statements relative to the etiology of his left knee, left 
hip, and low back, and states that he and his private 
physician had difficulty in understanding how the VA examiner 
could arrive at his medical opinion without any apparent 
rationale.  The Board in March 1976, however, discussed all 
the evidence of record, to include the private medical 
statements and VA examination report at issue, and determined 
that the VA examination report was of more probative value 
than the other evidence in the record at that time.  This 
conclusion is wholly reasonable.  The VA examiner conducted a 
comprehensive examination and took into consideration all of 
the moving party's complaints prior to addressing the matter 
of the etiology of the claimed conditions affecting the left 
knee, left hip, and low back.  As it happened, the resulting 
VA opinion was at odds with that of Dr. Elliott.  
Nevertheless, the Board's assessment that the VA examiner's 
statements were of greater significance, over those of the 
private physician, was completely reasonable.  

It is acknowledged that reasonable minds could have differed 
as to the probative weight given to the medical opinions of 
Dr. Elliott and the other medical evidence, but as explained 
above mere disagreement with the Board's evidentiary 
conclusions cannot amount to a valid CUE claim.  At most, the 
moving party and his representative are expressing 
disagreement as to how the Board weighed the evidence in its 
March 1976 decision.  When reasonable minds can differ, it 
cannot be said that there was an undebatable error, which is 
the kind of error required for a finding of CUE.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994).  (In connection with 
this matter, it is noted that the moving party has not 
requested that the decision of March 1976 be reconsidered 
pursuant to 38 U.S.C.A. § 7103(a)).

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In sum, the moving party has not 
shown an undebatable error in the March 1976 Board decision 
that would manifestly change the outcome of the decision.  
That decision was reasonably supported by the evidence of 
record at that time and was consistent with the laws and 
regulations then in effect.  Accordingly, the motion must be 
denied.  


ORDER

The motion to revise or reverse the Board's March 1976 
decision on the basis of clear and unmistakable error is 
denied.



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



